Citation Nr: 1008640	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1972 and from March 1977 and May 1978.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied the benefit sought 
on appeal. In a decision dated in December 2004, the Board 
determined that new and material evidence had been submitted 
to reopen the previously denied claim for service connection 
for PTSD and then returned the case for additional 
development. The case was subsequently returned to the Board 
for further appellate review, but in July 2007 the Board 
again returned the case for additional development.


REMAND

A preliminary review of the record discloses that not all 
action from the July 2007 Board remand was accomplished.  In 
this regard, the United States Court of Appeals for Veterans 
Claims has held that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Regarding stressor development, the RO via the Appeals 
Management Center (AMC) contacted the Veteran in July 2007 
for additional details regarding his alleged stressor 
regarding captivity aboard a hijacked plane in Beirut in June 
1970.  The RO via the AMC also obtained a copy of his entire 
personnel file in an attempt to corroborate the June 1970 
flight to duty station in Ethiopia through a copy of military 
orders, flight plans, flight numbers, and confirmation-of-
arrival documents, as well as records and orders concerning 
his transfer and assignment from Vietnam to Thailand in early 
1972 relative to another reported stressor concerning his 
role as informant of certain black market activities, which 
resulted in threats and assaults against him.  Nevertheless, 
the RO via the AMC failed to obtain a copy of any available 
unit and organizational histories for the 330th Radio 
Research Field Station in Nha Trang, Vietnam, during the time 
period January 1972 through February 1972, as requested, or 
at a minimum, ensure that such records were consulted in an 
attempt to corroborate the Veteran's reported stressful 
incidents.

Also, the Veteran was not afforded a VA examination to 
determine the diagnosis of all psychiatric disorders that may 
be currently present, as requested.  When the Veteran 
underwent a VA examination in January 2007, the report 
indicated that the stated purpose of the examination was to 
determine whether he had a diagnosis of PTSD; there appeared 
to be no consideration of the presence, if any, and etiology 
of other mental impairments, such as a chronic pain disorder 
and adjustment disorder with anxiety and depressed mood, 
which were diagnosed on private psychological evaluation in 
2002.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the AMC in Washington, D.C., 
and the Veteran will be notified when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should contact the 
appropriate service department or federal 
agency for a copy of any available unit 
and organizational histories for the 
330th Radio Research Field Station in Nha 
Trang, Vietnam, during the time period 
January 1972 through February 1972, or at 
a minimum, ensure that such records were 
consulted for any information that might 
corroborate the Veteran's reported 
stressful incidents.

2.  Following the development requested 
above, the RO/AMC should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

3.  After completing the above actions, 
the RO/AMC should afford the Veteran a 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disorders that are currently 
present.  The examination report should 
include any diagnostic tests or studies, 
such as psychological testing, which are 
deemed necessary for an accurate 
assessment.  

Regarding the claim for PTSD, the RO 
should provide the examiner the summary 
of any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  

Regardless, whatever psychiatric disorder 
is diagnosed, the examiner should provide 
an opinion as to the etiology of that 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder is attributable to the Veteran's 
active service.  In formulating the 
opinion, the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



